Title: To George Washington from James McHenry, 9 July 1797
From: McHenry, James
To: Washington, George



Dear Sir.
Philadelphia 9th July 1797.

Yesterday after hearing councel the Senate expelled Mr Blount. Mr Tazewell voted against his expulsion upon very frivolous ground. The affair makes a good deal of noise I mean talk without the plot or project being understood.
You will see by the inclosed reports to the President the further disclosure of French projects. It would seem as if nothing short of a dismemberment of the union, and having a part of it under

French protection would satisfy the Directory. After gaining this point, at which I am sure they aim France will then play for the whole.
Mr Boardley put into my hands the other day the annexed little work which he requested me to send you, excusing himself from doing it least it might be thought to require a letter of thanks which he did not wish to expose you to for such a trifle. I have not had time to read it. I pray my sincere respects to Mrs Washington & Miss Custis and to be beleived what I am your affectionate

James McHenry

